 TECHNICOLOR MOTION PICTURE CORPORATION73TechnicolorMotion Picture CorporationandHayden A. Bal-thropeLocal 683 of the International Alliance of Theatrical StageEmployees and Moving Picture Machine Operators of theUnited States and Canada, AFL-CIOandHayden A. Bal-thrope.Cases Nos. 21-CA-2172 and 21-CB-698.November 14,1958SUPPLEMENTAL DECISION ON REMANDOn June 21, 1956, the Board issued a Decision and Order in thiscase' in which it found that Technicolor Motion Picture Corporation,herein called Technicolor, violated Section 8(a) (3) and (1) of theAct, by discharging employee Balthrope, and that Local 683 of theInternational Alliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United States and Canada, AFL-CIO, herein called IATSE, violated Section 8(b) (2) and (1) (A) bycausing such discharge, after Balthrope had paid his initiation feeto IATSE. In reaching this conclusion, a majority of the Boardapplied the principle of theAluminum Workers International Union,Local No. 135, AFL,case 2 in which it held that a full and unqualifiedtender of dues at any time before actual discharge was a proper tenderand a subsequent discharge was unlawful.Thereafter, the case was considered by the United States Court ofAppeals for the Ninth Circuit upon the Board's petition for enforce-ment of its order. On September 24, 1957, the court issued its decision 3in which it denied enforcement of the Board's order and remanded thecase to the. Board for the reasons discussed below. In its opinion,the court expressed its disagreement with the Board's application oftheAluminum Workersprinciple.It held that, under the union-shopproviso to Section 8(a) (3) of the Act, a union may properly insist ona timely tender of initiation fees as required by a valid union-securityagreement and that a belated tender, one made after the lapse of the30-day period afforded by the agreement but prior to actual discharge,will not prevent a valid discharge.4The court, however, indicatedthat circumstances may exist in the present case which may precludethe Respondents from relying on the belated tender to justify thedischarge.Thus, the court stated (p. 355) :1115 NLRB 1607.2112 NLRB 619, enfd. 230 F. 2d 515 (C.A. 7).3N.L.R.B. v. TechnicolorMotion Picture Corporation, et at.,248 F. 2d 348(C.A. 9).4With all due respect to the court,Members Rodgers and Jenkins adhere to the viewsand interpretation of the Act set forth in the Board's original decision in this case. Inview of the fact that Member Fanning did not participate in the original decision in thiscase, and in view of the court's rejection of theAluminum Workersprinciple as appliedto this case,Member Fanning finds it unnecessary to express any opinion on that principleat this time... 122 NLRB No. 10. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARD.. . It was urged that there is here present conduct on the partof both the Union and the Company which precludes them fromasserting their respective rights under the collective bargainingagreement.It is pointed out that the Respondents are (1) a Com-pany which was apparently in continual breach for over fivemonths of its contractual duty to discharge errant employees whofailed to join the Union and that the discharge was effectedafter the Company was made aware of Balthrope's payment of theinitiation. fee and possibly after it learned that the Union hadaccepted the tendered check, and (2) a Union which demandedthe employee's discharge after he had paid his fees and whichtook no action apparently to forestall Balthrope's discharge afterit had accepted his tender... .... Surely an employee must not remain perpetually vul-nerable to discharge because of tardiness in submitting initiationfees, irrespective of the conduct engaged in by the union or theemployer.Either the employer or the union may by itsactionsbe estoppel from asserting its particular rights under the col-lective bargainingagreement.The court also noted that, apart from the preclusion theory, Bal-thrope's discharge may have been caused by a reason other than a latetender of the initiation fee, and that Technicolor may have known thatsome other reason motivated the Union's demand for the discharge.As the Board made no findings with respect to the foregoingissues,the courtremanded the case to the Board for "such proceedings asit deems justified in light of the views expressed" by the court.Thereafter, the Board ordered the record reopened and remandedthe case for further hearing.Pursuant to such order, a hearing ondue noticewas held before Trial Examiner Wallace E. Royster.OnApril 28, 1958, the Trial Examiner issued his Intermediate Report, acopy of which is attached hereto, wherein he recommended that theconsolidated complaint be dismissed in its entirety.Thereafter, theGeneral Counsel, IATSE and Technicolor filed exceptions to theIntermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire record5 The Respondents except to the Trial Examiner's ruling which permitted the GeneralCounsel to amend the complaint at the remand hearing.As our findings herein are en-compassed by the original allegations of the complaint, and are made without referenceto the amended allegations,we find no prejudicial error was committed.Contrary to theRespondent's contention,we also find that the Trial Examiner properly received evidencein lieu of the stipulation previously entered into by the Respondents and the GeneralCounsel.This evidence was received pursuant to the remand order issued by the Boardin conformity with the Ninth Circuit's decision. TECHNICOLOR MOTION PICTURE CORPORATION75in this case, and hereby adopts only the factual findings of the TrialExaminer, but not his legal conclusions or recommendations.'The Trial Examiner found, and we agree, that the General Counseldid not prove by a preponderance of the evidence that the RespondentIATSE caused, and the Respondent Technicolor effected, Balthrope'sdischarge for any reason other than his failure to make a timelytender of his initiation fee.He therefore recommended dismissal ofthe complaint.The Trial Examiner, however, did not consider, assuggested in the court decision, whether the Respondents were pre-cluded from asserting their contractual rights to justify Balthrope'sdischarge by reason of IATSE's acceptance of his belated tender ofhis initiation fees.We now have before us a more complete record than that made atthe first hearing in this case.As discussed in the IntermediateReport and shown in the record, Balthrope did not apply for mem-bership in IATSE and tender his initiation fee within the 30-dayperiod provided in Respondents' union-security agreement.As aresult, IATSE demanded that Technicolor discharge him.Uponlearning this and in order to avert his discharge, Balthrope, whoseveral years before had been expelled from the Union, spoke toIATSE's secretary-treasurer, David Arbuckle, in the latter part ofNovember 1954 about rejoining the Union. It is clear that Balthrope,at this meeting, was seeking from IATSE a way to avert his dis-charge.Thus, according to Arbuckle, Balthrope wanted to find outwhat he could do to "save his job at Technicolor."Arbuckle advisedBalthrope to put any offer he might make in writing so that it mightbe presented to the executive board of the organization for their con-sideration.Subsequently, on December 1, 1954, Arbuckle againadvised Balthrope that the executive board could not consider thematter until he had submitted an application for membership, accom-panied by the $250 initiation fee.Thereupon, Balthrope mailed toIATSE his membership application, together with a check for $250,the full amount of the initiation fee. IATSE cashed the check, keptthe money, but nevertheless persisted in its demand that TechnicolordischargeBalthrope from his employment. In January 1955Balthrope exhibited to Technicolor's personnel manager, Pottle, thecanceled check showing payment to IATSE of his $250 initiation fee.Despite its knowledge of IATSE's acceptance of Balthrope's initiationfee,Technicolor's treasurer, Shattuck, dischargedBalthrope onFebruary 10, in the presence of Pottle.In view of the foregoing, and upon the entire record in the case, wefind that the Respondent IATSE waived its contractual right to6 The Respondents also requested oral argument.The request is hereby denied as therecord, including the exceptions and briefs, adequately present the issues and positionsof the parties. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemand Balthrope's discharge. It is clear that Balthrope tenderedhis initiation fee and applied for membership solely because of thecompulsion of the union-security provisions of the Respondents' con-tract, and in order to protect his job.That IATSE was aware of thisis equally clear.Therefore, when IATSE accepted Balthrope's initia-tion fee, though belated, and retained it with no apparent intention ofreturning it,' IATSE must be deemed to have accepted the initiationfee with the implicit condition that it would not demand Balthrope'sdischarge.The law is not so unconscionable as to sanction the for-feiture of a right where the party to whom the obligation was owingaccepted performance of the obligation, simply because the perform-ance was late.8The fact that IATSE made available its employmentfacilities and secured another job for Balthrope after his dischargedoes not justify, as the Respondents argue, IATSE's retention of theinitiation fee, or establish that IATSE complied with the real purposeof the tender, which was to "save his job."In these circumstances, we find that the Respondent IATSE waivedits right to demand Balthrope's discharge for not timely complyingwith the terms of its union-security agreement.We further find that,as the Respondent Technicolor had knowledge of these facts, it, too,was precluded from relying upon the contract to justify its discharge.Accordingly, we conclude that the Respondent IATSE violatedSection 8(b) (2) and (1) (A) of the Act by causing the RespondentTechnicolor to discharge Balthrope, and that the Respondent Techni-color violated Section 8 (a) (3) and (1) of the Act by acceding to theRespondent IATSE's demand.To remedy these unfair labor prac-tices,we reaffirm the Board's original order previously issued inthis case.CHAIRMAN LEEDOM and MEMBER BEAN took no partintheconsidera-tion of the above Supplemental Decision on Remand.7This is indicated by the fact that as of the time of the remand hearing, which washeld more than 3 years after Balthrope paid his initiation fee, IATSE had not returnedhis money.8 "Where a contract expressly provides that'time shall be of the essence'...per-formance on time is thereby made a condition of the obligor's reciprocal rights underthe contract.But the courts do not favor forfeiture . . . of money payments alreadymade for which no equivalent will be received in case the 'condition' is insisted on anda 'forfeiture' enforced.11...The acceptance of a delayed payment, whether of part or all of the amount thendue, without any notice of intention to claim a forfeiture or discharge,is operative as awaiver with respect to the default which then exists." 3 Corbin on Contracts, Section354.See also Williston on Contracts, Sections 680, 684, 1819 ; Restatement of the Lawof Contracts, Section 296.SUPPLEMENTAL INTERMEDIATE REPORTOn June 21, 1956,1 theNationalLabor RelationsBoard,herein called the Board,issued its Decisionand Orderin this proceeding,finding thatTechnicolor MotionPicture Corporation, herein called Technicolor, had violatedSection 8(a),(3) and (1)1115 NLRB 1607. TECHNICOLOR MOTION PICTURE CORPORATION77of the Act and that Local 683 of the International Alliance of Theatrical StageEmployees and Moving Picture Machine Operators of the United States and Canada,AFL-CIO,herein called the Local, had violated Section 8(b) (1) (A)and (2) of theAct.The violations found concerned solely the discharge of Hayden A. Balthrope.Thereafter on September 24, 1957, the United States Court of Appeals for the NinthCircuit denied the Board'spetition for enforcement of its Order.2In denyingenforcement,the court remanded the cause to the Board"for such further proceedingsas it deems justified in light of the views expressed in this opinion."On November 8, 1957, the Board,by appropriate order, reopened the record andremanded the proceeding to the Regional Director for the Twenty-firstRegion,Los Angeles,California,for the purpose of arranging a further hearing.Pursuant to due notice,a further hearing was held in Los Angeles, California, onMarch 17, 18, and 20,1958, before the duly designated Trial Examiner.All partieswere represented by counsel and were afforded opportunity to examine and cross-examine witnesses and to introduce evidence pertinent to the issue.At the outset of the hearing,over the opposition of counsel for Technicolor andcounsel for the Local,the General Counsel was permitted to amend the complaintupon which the Order of the Board was issued. The complaint,as amended at theinitialhearing,alleged in respect to Technicolor the commission of unfair laborpractices within the meaning of Section 8(a)(1) and (3) of the Act,by reason ofthe discharge of Balthrope at the request of the Local.In respect to the Local, thatcomplaint alleged a commission of unfair labor practices within the meaning ofSection 8(b)(1)(A) and(2) of the Act by reason of a request and demand ofTechnicolor for the discharge of Balthrope for his failure to tender the periodic duesand initiation fees uniformly required as a condition for retaining membership in theUnion and a causation of discharge because of Balthrope's nonmembership in theLocal, notwithstanding that the Local had at the time of causation in its possessioninitiation fees tendered by Balthrope.By amendment at the instant hearing, the complaint now alleges as to Technicolorthat it discharged Balthrope at the request of the Local notwithstanding that it hadreasonable grounds for believing that Balthrope'smembership in the Local wasterminated for reasons other than his failure to tender dues and initiation feesand notwithstanding that it knew that the stated reasons given by the Local forrequesting discharge were not the true ones.In respect to the Local the complaintnow alleges that it requested and demanded of Technicolor the discharge of Bal-thrope for reasons other than his failure to tender periodic dues and initiation feesand that it caused Balthrope's discharge because of his nonmembership in the Localnotwithstanding that the membership of Balthrope was terminated for reasons otherthan a failure to tender periodic dues and initiation fees uniformly required as acondition of attaining or retaining membership in the Local.Upon consideration of the entire record in the case, including the original Decisionand Order of the Board, the opinion of the United District Court of Appeals, thebrief filed by Technicolor and the Local,and from my observation of the witnesses,I make the following:FINDINGS OF FACTThe original record, consisting almost entirely of a stipulation,set forth thesefacts:1.That on or about July 31,1954, Technicolor and the Local entered into acollective-bargaining agreement containing a valid union-security clause.2.That Balthrope learned of the execution of this agreement shortly after July 31and no later than September 7, 1954.3.That Balthrope failed to apply for membership in the Local as required bythe union-security provision of the agreement.4.That the Local on August 31, 1954, and on October 1, 1954, demanded thedischarge of Balthrope,pursuant to the terms of the collective-bargaining agreement.5.That upon Technicolor's continued failure to discharge Balthrope,numerousoral demands were made upon Technicolor by the Local that it do so.6.That on or about December 7,1954,Balthrope made application for member-ship in the Local and delivered-a check to the Local in the amount uniformlyrequired of all prospective members.7.On February 7, 1955, the Local approved Balthrope'sapplication formembership.8.On February 10, 1955, Balthrope was discharged by Technicolor.9.On the same date the Local informed Balthrope that he was accepted as amember and that another position in the industry had been found for him.248 F. 2d 348. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDQuoting from its decision in theAluminum Workerscase,3 the Board said, "Afull and unqualified tender made at any time prior to actual discharge, and withoutregard as to when the request for discharge was made, is a proper tender and asubsequent discharge based upon the request is unlawful."Finding that Balthropehad paid the initiation fee before his discharge, the Board decided that the dischargein such circumstances could not be defended under the union-shop agreement.TheBoard ordered Technicolor to reinstate Balthrope and both Technicolor and theLocal to make him whole for lost earnings.In denying enforcement to the Board's Order, the Circuit Court of Appeals held,in substance, that the union-shop proviso in Section 8(a)(3) of the Act authorized,theexecution of collective-bargaining agreements making time of the essence inregard to the tender of initiation fees, and held that the application ofthe AluminumWorkersdoctrine was precluded.Noting the "skeleton character" of the stipulationand the lack of support in the record for the contention advanced in oral argumentbefore the court that an alternative ground for enforcement existed, the court re-manded the case to the Board to take such further proceeding as it deemed justifiedto decide whether in fact Balthrope's discharge was caused by some reason otherthan failure to tender his initiation fee within the period allowed by the contractand to decide whether Technicolor had reason to be on notice of such motivationfor the Local's reiterated demands for discharge.The court observed, "of courseifany other reason or motive did play any part in causing Balthrope's discharge,the Union was guilty of an unfair labor practice and if the Company had reason toknow the Union's true motive then it too committed an unfair labor practice.However the Board made no finding on this issue. A finding that the discharge wascaused for a reason or reasons other than the failure to tender initiation fees orperiodic dues is essential if the Order is to be enforced."Mindful of the Board's Order reopening the record "for the purpose of receivingevidence relevant to the questions and issues described in the opinion of the UnitedStates Court of Appeals for the Ninth Circuit," I have received and considered allevidence, testimonial and otherwise, offered by the parties within my concept ofrelevancy.The incidents and events about to be related are set forth in chronological orderand except where noted are based upon uncontradicted evidence.In June 1949 the president of International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators of the United States and Canada,AFL-CIO, herein the International, upon the basis of proceedings which are nothere under attack, assessed a fine of $500 against Balthrope which if not paid withina stated period matured into expulsion from the International and from the Local.The fine was not paid. In November of that year, having recently obtained re-employment with Technicolor, Balthrope attempted to pay dues to the Local.Hisproffer was rejected with the comment that he had been expelled from the Local bythe International.Balthrope remained in his employment at Technicolor. In 1952another employee not shown to have been acting as an agent of the Local or theInternational in any respect, caused Balthrope some embarrassment by upbraidinghim for his nonmembership, but this small flame of dispute was quickly doused byTechnicolor.In July 31, 1954, Technicolor and the Local signed a collective-bargaining agreement containing a valid union-shop provision.All but Balthropein Technicolor's employ and in the bargaining unit were members of the Local.Balthrope testified that he heard rumors to the effect that such an agreement hadbeen signed but denied having then received any formal notification to that effectfrom his employer or the Local.At the expiration of 30 days, by letter from theLocal, Technicolor was advised that Balthrope had made no application for member-ship and because of this circumstance his discharge was demanded.Technicolorprotested that the International, a contemplated party to the collective-bargainingagreement, had not signed and refused to honor the demand. Immediately thesame contract was reexecuted by Technicolor, by the Local, and by the International.Allen Jackson, business agent of the Local, rejected Technicolor's suggestion that acopyof the contract be posted at the employer's premises.However, a Mr. Pottle,Technicolor's personnelmanager, telephoned Balthrope no later than Septem-ber 7, 1954, advising Balthrope of the union-shop clause in the executed contract.Balthrope consulted an attorney to determine a course of action, but did notapproach the Local.On October 1. 1954, more than 30 days after the execution of the last contract,the Local again wrote Technicolor stating that Balthrope had made no application'AluminumWorkers International Union,LocalNo.135,AFL,111NLRB 411,112 NLRB 619. TECHNICOLOR MOTION PICTURE CORPORATION79,formembership and demanding his discharge.Balthrope quickly became awareof this demand and his attorney engaged in correspondence and other communica-tions with representatives of Technicolor in an effort, apparently, to persuade that thedemand for discharge not be honored.About November 18 Balthrope visited theoffices of the Local and asked the secretary-treasurer, David Arbuckle, what he mightdo to settle the matter.Arbuckle told him that he did not know, and expressed theopinion that it was a bad thing for a nonmember to be working in the industry.Balthrope agreed.According to Balthrope he suggested to Arbuckle that he paythe initiation fee of $250 and $150 more to reimburse the Local for any expenseto which it may have been put by reason of a trial afforded Balthrope prior tohis expulsion.Arbuckle denied that any mention of $150 was made. In earlyDecember Balthrope completed an application for membership and sent it with acheck for $250 to the Local.On December 20 Balthrope again visited the offices ofthe Local and spoke with Arbuckle and Allen Jackson.According to Balthrope,Jackson suggested that the former should pay the $500 fine assessed against him in1949.Jackson denied that any such proposal was made.On the same date Bal-thrope wrote the Local offering to pay the $500 fine in addition to the $250 initiationfee which he had already submitted.At both of these conferences in Novemberand December, the representatives of the Local told Balthrope that the question ofhis readmission to the Local was one for the executive board of that organizationand that none of the individual officers could promise him anything in that respect.On a date which I find followed the meeting of December 20 by a day or so,Balthrope met a member of the executive board, Rich MacColloch, at Technicolor.According to Balthrope's credited and uncontradicted testimony, MacColloch saidthat he had recently attended a meeting of the executive board during which Bal-thrope's application for membership was considered.MacColloch said that theboard had voted against admitting him to membership and approved action to havehim removed from the job.A further motion to find another job for Balthropewas tabled.MacColloch said that he had proposed that Balthrope be given anopportunity to appear before it, but that this suggestion was not acted upon. Stillin the version attributed to MacColloch, Arbuckle told the executive board that Bal-thrope had hired an attorney unfriendly to the Union.MacColloch told Balthrope,"I think you are getting a bad deal in this matter. I wish you luck."On January12, 1955, Allen Jackson wrote to Balthrope saying that the former was mistakenin his apparent belief that Jackson had suggested the payment of the $500 fine.Theletterwent on to say, "The only requirements which have been imposed beforesubmission of your request for membership could take place were those stated inSecretary-Treasurer Arbuckle's letter of December 1, 1954."That letter in effecttold Balthrope that his inquiries concerning membership could not be answereduntil accompanied by a membership application and initiation fee.Sometime in January 1955 Balthrope exhibited to Pottle the check which he haddrawn to the Local, and which had been cleared through his bank, indicating thepayment of $250 initiation fee.On February 10 Balthrope was called to the officeof David S. Shattuck, Technicolor's treasurer, and in the presence of Pottle toldthat he was discharged.According to Balthrope, Shattuck said that the Local wasbringing pressure on Technicolor and had threatened a strike vote if Balthrope wasnot discharged.Shattuck said that he could not afford to have production haltedon that account.According to Balthrope, Shattuck said that in July, Allen Jacksonhad brought in a copy of the contract for signature and seemed much in a hurry aboutit.Thirty days after the signing a demand for Balthrope's discharge was received.Noting that the contract did not have the signatures of International's officers ap-pended, Shattuck notified Jackson of this fact and shortly a new contract wasbrought in for signatures. Jackson on this latter occasion asked Shattuck not tomention the signing of the contract to Balthrope. Shattuck said he thought it onlyfair that Balthrope have this information and he would see to it that it was conveyedto him. Shattuck then said on the February 10 occasion that he was writing a letterto the Union saying that "The whole affair stinks and I am thoroughly ashamed tohave any part in it. I am surprised at Mr. Arbuckle's uncharitable attitude and amsurprised at Mr. Jackson's misuse of power." Shattuck testified that he thought itunlikely he had written such a letter to the Local, but readily conceded that hehad expressed himself in that fashion to one of the Local's representatives.OnFebruary 10 the Local wrote Balthrope stating that the executive board had votedto accept his application for membership subject to the approval of the Internationaland that as soon as the approval was forthcoming he would be notified of the timeand place of induction into membership.The Local then offered its facilities forBalthrope's use and noting the fact of his discharge by Technicolor told him of otheremployment in the industry for which he was eligible and qualified.By reason of 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis opportunity Balthrope was hired by Consolidated Film Laboratories on February15 and remains employed there.He has never been notified to appear for inductioninto the Local and his $250 initiation fee has never been returned.ConclusionsThe circuit court has held in this case that Balthrope was compelled by theterms of the collective-bargaining agreement to pay his initiation fee before October1, 1954, or risk discharge.Thus, the burden now is upon the General Counsel toestablish by a preponderance of the evidence,if he can, that a proffer of initiation feewithin the 30-day period would have been futile; that the Local was determined inany event that he not be permitted to continue in his employment with Technicolor.I recognize in this record the following circumstances which may be said tosupport the General Counsel in his view of the case.Balthrope was expelled fromthe Local in 1949.His later offer to pay dues in that year was refused.Althoughhe has paid his initiation fee he has never been admitted to membership in theLocal.It seems also to be true that Business Agent Allen Jackson desired thatBalthrope not learn of the union-security agreement.Thus it may be inferred thatJackson hoped the time within which Balthrope could apply for membership andavoid risk of discharge would pass while he remained in ignorance of any suchrequirement.But all this comes up against the hard fact that the Local's bonafides were never tried.Balthrope did not make timely application for membership.He "had the choice of testing the union's sincerity by a tender or of taking the majorrisk of discharge;a reasonable man could hardly fail to try the former beforeblithely accepting the latter alternative." 4Itmay be argued,of course, thatconduct of the Local,subsequent to the demand for discharge,is such as to indicatea purpose to demand more of Balthrope before granting him membership than ofother employees similarly situated.There is Balthrope's testimony that Arbucklesuggested the inadequacy of $150 to reimburse the Local for the expense of thetrialwhich resulted in his expulsion.There is also his testimony that Jacksonsuggested in December the desirability of an offer to pay the $500 fine assessedagainst him in 1949. It is clear enough that Balthrope said he was willing to doeither.Both Arbuckle and Jackson denied that any such conditions were sug-gested or imposed.Even if they had done so, even if Balthrope was deniedmembership after October 1, 1954, unless he would agree to make payments inaddition to the established initiation fee, it is still essential that the General Counselestablish that such additional payments were sought by the Local as a price to becharged Balthrope to remain an employee of Technicolor.When the 30-dayperiod ended without an application for membership from Balthrope,the Local'sright to demand his discharge matured.The record does not establish that itthereafter offered to bargain that right away.The fact that the Local immediately upon causing Balthrope's discharge obtainedother and comparable employment for him, may indicate that its sole concern herewas to vindicate its contractual rights and to advertise to employees in the industrygenerally that it proposed to secure strict adherence to union-shop provisionswherever they existed.It is also, of course, possible to conclude that the Localfelt somewhat unsure of the legality of the action it had taken and arranged to findother employment so as to avoid any possible back-pay liability.I find nothing in the conduct of the Local reflected in this record,which wouldadequately support a finding that an offer of initiation fee by Balthrope within the30-day period would have been refused.I find then that the General Counsel hasnot established by a preponderance of the evidence that the demand for Balthrope'sdischarge by the Local was postulated upon any consideration other than his failuretomake a timely offer to pay an initiation fee. It follows,and I find, that bydemanding and causing Balthrope'sdischarge,the Local did not violate the Act.By acceding to the demand and by discharging Balthrope,Technicolor did notviolate the Act.Itmay be appropriate here to comment that Balthrope has done all that canbe required of him to obtain membership in the Local so as to satisfy a condition ofemployment.Assuming that his employer is one within the jurisdictional reach ofthe Board,he may not be disturbed there because of nonmembership in the Local.If he can arrange employment with Technicolor,the Local may not lawfully preventhis hire .5*N.L.R.B.v.Local 3, Bloomingdale,etc.,Department Store Union,C.I.O.,216 F. 2d285 (C.A. 2).r,Radio Officers Union, etc.v.N.L.R.B.,347 U.S. 17, 41. SIEMONS MAILING SERVICE81CONCLUSIONS OF LAw1.TechnicolorMotion PictureCorporationis an employer within the meaning ofSection2(2) of the Act.2.Local683 of the International Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of theUnitedStates and Canada,AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3.TechnicolorMotion Picture Corporation is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.4.TechnicolorMotion PictureCorporationhas not engaged in unfair laborpractices, withinthe meaning of Section 8(a) (1) and(3) of the Act.5.Local 683 of the International Alliance of Theatrical Stage Employees andMoving Picture Operators of the United States and Canada,AFL-CIO,has notengaged in unfair labor practices within the meaning of Section8(b) (1) (A)and (2)of the Act.[Recommendations omitted from publication.]Siemons Mailing Service,Petitioner and San Francisco-OaklandMailers Union No. 18,ITU, AFL-CIO;Independent Mailers'and Addressers'Union,and Bookbinders&Bindery Women,Local 32-125, I.B. of B.Cabe No. 20 RM--60. November 14,1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before James S. Jenson, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are affirmed.Upon the entire record in this case, the Board finds:1.The Employer is a California corporationengaged in the opera-tion of a mailing service in Oakland, California. In thecourse of itsoperations it processes,addresses and mails written materials sub-mitted to it by its customers for that purpose.During the year 1957its total revenues were approximately $240,000, of which $77,000 wasreceived in connection with services performed on materials whichwere mailed outside the State of California by the Employer.TheEmployer urges the Board to assert jurisdiction on the theory that itperformed more than $50,000 worth of services on materials whichwere mailed outside the State of California, and therefore its directoutflow satisfies the minimum jurisdictional requirements establishedin theJonesborocase.'On October 2, 1958, the, Board publicly announced 2 the adoption ofnew jurisdictional standards,which would be set forth in decisionsrendered in cases issuing thereafter.In this case,the Board sets forththe $50,000outflow-inflow standard for nonretail enterprises,and the1JonesboroGrain Drying Cooperative,110 NLRB 481.$ Press Release(R-576y;122 NLRB No. 13.505395-59-vol. 122-7